Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Part A):
Groups:
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3, 4, 6, 8, 9, 14, 15 and 18-21, are drawn to a composition comprising: a deoxyribonuclease (DNase), or an enzymatic cocktail chosen from associations DNase and mannanase, DNase and lipase, DNase and protease, DNase and cellulase, Dispersin B and cellulase and DNase; and at least one microbicidal molecule selected from the group consisting of fluoroquinolones, glycopeptides, carbapenems, aminoglycosides and mixtures thereof, as combination products, wherein the composition is sterile, and wherein the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed post-implantation by bacteria species selected from the species group consisting of Staphylococcus aureus species, Staphylococcus epidermis species, Escherichia coli species, Enterococcus faecalis species, and Pseudomonas aeruginosa species.

Group II, claims 16 and 17, are drawn to a composition comprising a deoxyribonuclease (DNase), Dispersin B and a cellulase and at least one microbicidal molecule selected from the group consisting of fluoroquinolones, glycopeptides, carbapenems, aminoglycosides and mixtures thereof as combination products, wherein the composition is sterile, and wherein the composition is effective to reduce by at least 1 Log10 the number of viable microorganisms formed post- implantation, the microorganisms selected from the species group consisting of Staphylococcus aureus, Staphylococcus epidermis, Escherichia coli, Enterococcus faecalis, and Pseudomonas aeruginosa.
Staphylococcus aureus, Staphylococcus epidermis, Escherichia coli, Enterococcus faecalis, or Pseudomonas aeruginosa.


The groups I-III of inventions listed above do not only relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I, II and III of inventions listed above lack unity of invention because they are not drawn to only one of the above listed combinations of categories, they provide for multiple compositions within a single application.

The inventions of Groups I and III of invention fall within category (2) A product and a process of use of said product.
          PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application. Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group.

Groups I and III of inventions lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising: a deoxyribonuclease (DNase), or an enzymatic cocktail chosen from associations DNase and mannanase, DNase and lipase, DNase and protease, DNase and cellulase, Dispersin B and cellulase and DNase; and at least one microbicidal , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kaplan et al. (J Antibiot (Tokyo), 2021, Vol. 65, No. 2, p. 73-77), who teach a composition comprising: a deoxyribonuclease (DNase) and at least one microbicidal molecule selected from the group consisting of fluoroquinolones, glycopeptides, carbapenems, aminoglycosides and mixtures thereof (composition comprising rhDNase, Dispersin B, and Vancomycin, or tobramycin exhibits potent antibiofilm against S. aureus, etc.) (see for example, p. 2 Reagents and p. 3 1st paragraph, p. 4 “Results” continued on p. 5, p. 11 Figure 4. and related descriptions, and the whole article).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 

Part B):
Election of Species: 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each enzyme or enzyme cocktail (deoxyribonuclease (DNase), or an enzymatic cocktail chosen from associations DNase and mannanase, DNase and lipase, DNase and protease, DNase and cellulase, Dispersin B and cellulase and DNase), represents a distinct species.
Each microbicidal molecule (fluoroquinolones, glycopeptides, carbapenems, aminoglycosides), represents a distinct species.
Each species of bacteria (Staphylococcus aureus, Staphylococcus epidermis, Escherichia coli, Enterococcus faecalis, and Pseudomonas aeruginosa), represents a distinct species.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

In this case, DNase enzyme and enzyme cocktails; DNase and mannanase, DNase and lipase, DNase and protease, DNase and cellulase, Dispersin B and cellulase and DNase, are not considered to have a common property or activity since they are structurally and functionally different.

In addition, fluoroquinolones, glycopeptides, carbapenems, aminoglycosides, are not considered to have a common property or activity since they are structurally and functionally different.

Moreover, the claimed species of bacteria are not considered to be similar in nature, for example, different structural characteristics and resistance to antimicrobial agents, etc. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
at least claims 1 and 22 are generic. 

*If Applicant elects Group I, then,
One species of enzyme or enzyme cocktail, for example, a DNase, 
One species of microbicidal molecule, for example, fluoroquinolones, and 
One species of bacteria, for example, S. aureus.


OR
*If Applicant elects Group II, then,
One species of microbicidal molecule, for example, fluoroquinolones, and
One species of bacteria, for example, S. aureus.

OR
*If Applicant elects Group III, then,
One species of enzyme or enzyme cocktail, for example, a DNase, 
One species of microbicidal molecule, for example, fluoroquinolones, and 
One species of bacteria, for example, S. aureus.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/KADE ARIANI/Primary Examiner, Art Unit 1651